Citation Nr: 1508238	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-32 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for hearing loss of the right ear.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to July 1976.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision by the RO in Hartford, Connecticut that denied service connection for right ear hearing loss and Meniere's disease.  The Veteran perfected an appeal with regard to the claim for service connection for right ear hearing loss, and has withdrawn his appeal for service connection for Meniere's disease.

A personal hearing was held in June 2013 before the undersigned acting Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  

A veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).

Under the law, active military service includes (1) active duty (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a) (2014).  Service connection is available for injuries and diseases incurred during active duty or ACDUTRA, but (except for the exceptions listed) only for injuries, and not diseases, sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994). 

ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  38 C.F.R. § 3.6(c) (2014).  INACDUTRA is generally duty (other than full-time duty) prescribed for Reserves or duty performed by a member of the National Guard of any State (other than full-time duty).  38 U.S.C.A. § 101(23) (West 2014); 38 C.F.R. § 3.6(d) (2014).  Annual training is an example of active duty for training, while weekend drills are inactive duty training. 

As a threshold matter, veteran status must be established as a condition of eligibility for service connection benefits.  Bowers v. Shinseki, 26 Vet. App. 201, 206 (2013) (observing that it is "axiomatic that, to receive VA disability compensation benefits, a claimant must first establish veteran status").

To establish status as a veteran based upon a period of ACDUTRA, a claimant must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d) (2014); Harris v. West, 13 Vet. App. 509 (2000); Paulson v. Brown, 7 Vet. App. 466 (1995).  Without the status as a veteran, a claimant trying to establish service connection cannot use the many presumptions in the law that are available only to veterans.  For example, presumptive periods do not apply to ACDUTRA or INACDUTRA, and neither do the presumptions of soundness and aggravation.  See Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40 (2010); Biggins v. Derwinski, 1 Vet. App. 474 (1991).  The fact that a claimant has established status as a veteran for other periods of service does not obviate the need to establish that he is also a veteran for purposes of the period of ACDUTRA where the claim for benefits is based on that period of ACDUTRA. Mercado-Martinez v. West, 11 Vet. App. 415 (1998).

The Veteran's DD Form 214N reflects that the Veteran had active service from June 1972 to July 1976, with over three years of prior inactive service.  He contends that he had military service prior to June 1972, and that his right ear hearing loss was incurred as a result of surgery during active service. 

Records on file, including the Veteran's statements and testimony, reflect that he was in "DUINS" (duty under instruction) in the senior medical student program during the 1971-1972 academic year.  A May 1975 Medical Board report indicates that the Veteran was in the "Reserve 1915 Program" in March 1969, developed hearing fluctuation in the summer of 1969, and "came on active duty in 1971."

On medical examination performed for the 1915 program in March 1969 reflect that on audiometric testing right ear decibel thresholds were 20, 10, 0 and 10, at the respective frequencies of 500, 1000, 2000, and 4000 hertz.  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)). 

Right ear hearing loss was noted on medical examination performed for ACDUTRA purposes in June 1971.  In a June 1971 report of medical history, the Veteran reported a history of hearing loss, and a history of Meniere's disease for seven years involving the right ear.  On medical examination for appointment purposes in March 1972, right ear hearing loss was noted.

In light of the above, the Board finds that this case must be remanded for the AOJ to attempt to verify the complete dates and types of the Veteran's service prior to June 1972, particularly from 1969 to June 1971.

Some of the Veteran's service personnel records are on file, and the Board finds that the RO should attempt to obtain any available service personnel records dated prior to June 1972.  Any additional service treatment records should also be obtained.

Additional evidence was received from the Veteran in June 2013.  On remand, the AOJ should consider this evidence.

Accordingly, the case is REMANDED for the following action:

1.  Contact any indicated agency or service records repository, and:  

(a) Request verification of the complete dates and types of the Veteran's service prior to June 1972, whether it was active duty, active duty for training, inactive duty training, active duty for special work, etc.  In particular, attempt to verify any military service from 1969 to June 1971.

(b) Attempt to obtain any available service personnel records and service treatment records dated prior to June 1972.

2.  After the requested development has been completed, the AOJ should readjudicate the merits of the Veteran's claim based on all the evidence of record, including the additional evidence submitted by the Veteran in June 2013.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




